Citation Nr: 1507758	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-28 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Orlando, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Orlando Regional Medical on December 12, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran had active service from April 1972 to April 1974, and from August 1977 to October 1978 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision by the Department of Veterans Affairs Medical Center (VAMC), in Orlando, Florida.  The VAMC is the Agency of Original Jurisdiction (AOJ) in the present matter. 

In January 2015, the Veteran presented testimony at a Travel Board hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.  As shown by the Veteran's electronic VBMS file, additional evidence was submitted at the hearing.  See 38 C.F.R. § 20.709 (2014).  In addition, in January 2015 the Veteran completed a signed waiver of his right to have the AOJ initially consider this additional evidence.  See 38 C.F.R. §§ 20.709, 20.800, 20.1304(c) (2014).  Thus, the Board accepts this evidence for inclusion in the record and consideration by the Board at this time.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was treated at Orlando Regional Medical from December 10, 2012 through December 12, 2012, for primary symptoms of chest pain and shortness of breath.

2.  VA already granted payment or reimbursement of unauthorized medical expenses incurred at Orlando Regional Medical on December 10, 2012 and December 11, 2012.

3.  The evidence indicates that the Veteran was not in stable medical condition until his discharge from Orlando Regional Medical on December 12, 2012.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for unauthorized medical expenses, incurred at Orlando Regional Medical on December 12, 2012, have been met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 2002 & Supp. 2014); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.121, 17.161, 17.1000-17.1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000) introduced several fundamental changes into the VA adjudication process.  These changes were codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159 (2014).  Under the VCAA, VA's duty to notify and assist has been significantly expanded. However, the United States Court of Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that the provisions of the VCAA are not applicable where the law, not the factual evidence, is dispositive.  In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court held that the provisions of the VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.   

The provisions of Chapter 17 of the 38 U.S.C. (West 2002) and 38 C.F.R (2014) contain their own notice requirements.  Indeed, regulations at 38 C.F.R. § 17.120-33 (2014) discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124 (2014), the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38 (2014).  38 C.F.R. § 17.132 (2014). 

Given the favorable disposition of the Veteran's claim, the Board finds that all notification and development action needed to render a fair decision on this claim has been accomplished.

Regarding the January 2015 Board hearing, it is noted that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ identified the issue on appeal, and solicited testimony from the Veteran relating to his claim.  As such, the Board finds that the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.  

Background

The Veteran presented to Orlando Regional Medical on December 10, 2012 at 4:09PM as a walk-in patient with a primary complaints of chest pain, tightness, and right-sided numbness, reporting that these symptoms had started the day before.  The Veteran was admitted to rule out acute coronary syndrome.  While hospitalized, testing including ECG and chest X-ray films were undertaken on December 10, 2010 and December 11, 2012, which were normal.  VA granted payment or reimbursement of unauthorized medical expenses incurred at Orlando Regional Medical for December 10, 2012, and December 11, 2012.

At issue, is the matter of payment or reimbursement of unauthorized medical expenses incurred at Orlando Regional Medical on December 12, 2012, the day the Veteran was discharged.  Clinical records reflect that on December 12, 2012, the Veteran underwent a cardiology consultation for newly diagnosed diastolic heart failure at which time, more tests were conducted and more medications were administered.  The discharge report indicates that a doctor spent more than 30 minutes with the Veteran prior to discharge to discuss findings and recommend follow-up by VA for further management.  The Veteran was discharged on December 12, 2012, at approximately 2:30PM.  The discharge report reflects that 11 discharge medications were prescribed and that 5 discharge diagnoses were made including diastolic heart failure, dyslipidemia and renal insufficiency.   

In March and August 2013, the AOJ denied payment or reimbursement of unauthorized medical expenses incurred at Orlando Regional Medical on December 12, 2012.  The primary reason given was that as the Veteran was admitted for observation on December 10, 2012 and was discharged on December 12, 2012, the VAMC in Orlando, FL was only able to pay for 48 hours of observation and it was determined that VA should have been contacted and the Veteran transferred to a VA facility prior to December 12, 2012.  

In hearing testimony presented in January 2015, the Veteran indicated that when he initially began having symptoms, he called VA and was told to go to the nearest hospital.  The Veteran also stated that while hospitalized he informed staff that VA would need to be contacted within 48 hours regarding possible transfer, but it appeared that no such action was taken.  He stated that after discharge, there was a problem with the coding of the bills; while some bills were ultimately paid by VA, bills for hospitalization and radiology were not. 


Legal Criteria and Analysis

The Veteran maintains payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Orlando Regional Medical on December 12, 2012, is warranted.

Initially, under 38 U.S.C.A. § 1703, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2002 & Supp. 2014); 38 C.F.R. § 17.52(a) (2014).  However, the Veteran has never contended, and the evidence does not demonstrate, that he received prior VA authorization for his private hospitalization.  Therefore, application of 38 U.S.C.A. § 1703(a) for reimbursement of "authorized" private hospitalization is unwarranted.  In short, the issue of prior authorization is not applicable here. 

Regardless, when the Veteran receives treatment at a non-VA facility without prior authorization, such as the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment - specifically, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability or not.  

Since the treatment in question was rendered for a nonservice-connected disability (chest pain/cardiovascular condition), the Veteran is not eligible for payment or reimbursement of "unauthorized" medical expenses incurred at a non-VA facility under 38 U.S.C.A. § 1728(a).  There is also no evidence or allegation he is participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31, which in certain instances might have qualified him under 38 U.S.C.A. § 1728.  Consequently, the only conceivable route to entitlement to unreimbursed medical expenses in this case stems from 38 U.S.C.A. § 1725, for treatment of a nonservice-connected disorder, pursuant to the Veterans Millennium Health Care and Benefits Act.  See also 38 C.F.R. §§ 17.1000-17 .1008 (2014). 

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill made various changes to Veteran's mental health care and also addresses other health care related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  In addition, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 and § 1728. 

The amended law expands the meaning of "emergency treatment" under section 1725(f)(1) by stating:

(1) The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary--

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable;

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until--

(i) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or

(ii) such time as a Department facility or other Federal facility accepts such transfer if--

(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.

See 38 U.S.C.A. § 1725 (West 2002 & Supp. 2014). 

Effective January 20, 2012, VA regulations implementing 38 U.S.C.A. § 1725 and § 1728 were amended to conform to the statutory changes.  See 76 Fed. Reg. 79,067-79,072 (December 21, 2011).  The amendments affected the following Title 38 regulations: 38 C.F.R. §§ 17.120, 17.121, 17.1001, 17.1002, 17.1005, 17.1006, and 17.1008. 

VA regulation provides the term stabilized means that no material deterioration of the emergency medical condition is likely, within reasonable medical probability, to occur if the Veteran is discharged or transferred to a VA or other Federal facility that VA has an agreement with to furnish health care services for Veterans.  38 C.F.R. § 17.1001(d) (2012). 

With regard to stabilization, VA regulations provide that VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended. For this purpose, VA considers that an emergency ends when the designated VA clinicians at the VA facility has determined that, based on sound medical judgment, a Veteran who received emergency treatment: (1) could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for Veterans) for continuation of treatment, or (2) could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for Veterans) for continuation of treatment.  38 C.F.R. § 17.1005(b) (2014).

Claims for payment or reimbursement of the costs of emergency treatment not previously authorized may be approved for continued, non-emergent treatment (that is, beyond the point of stabilization), only if: (1) the non-VA facility notified VA at the time the Veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for Veterans) and the transfer of the Veteran was not accepted, and (2) the non-VA facility made and documented reasonable attempts to request transfer of the Veteran to VA (or request transfer of the Veteran to VA (or to another Federal facility that VA has an agreement with to furnish health care services for Veterans), which means the non-VA facility contracted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VA (or other Federal facility) and documented such contact in the Veteran's progress/physicians' notes, discharge summary, or other applicable medical record.  38 C.F.R. § 17.1005(c) (2014).

Finally, under VA regulation, if a stabilized Veteran who requires continued non-emergency treatment refuses to be transferred to an available VA facility (or other Federal facility that VA has an agreement with to furnish health care services for Veterans), VA will make payment or reimbursement only for the expenses related to the initial evaluation and the emergency treatment furnished to the Veteran up to the point of refusal of transfer by the Veteran.  38 C.F.R. § 17.1005(d) (2014).  In short, under the new version of 38 U.S.C.A. § 1725, effective October 10, 2008, and its implementing regulation, 38 C.F.R. § 17.1005, VA is authorized to make payment beyond the point of stabilization if certain criteria are met.  The public policy behind the change in law is that if VA fails to promptly transfer the Veteran to a VA facility upon request, once he has stabilized, it is unjust to make the Veteran liable for additional expense at the non-VA facility due to no fault of his own. 

The Veteran has already met the initial substantive criteria for payment or reimbursement listed under 38 C.F.R. § 17.1002(a)-(h) (2014).  That is, it has been already determined by the VAMC that the claim for reimbursement was timely filed by the private provider; the Veteran is financially liable to the private provider of treatment; the Veteran is without health insurance; the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; the Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided; the services in question were provided in a hospital emergency department; the claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and initially a VA facility was not feasibly available and an attempt to use it beforehand would not have been considered reasonable by a prudent layperson (established by the Veteran's initial use of an ambulance).  See 38 C.F.R. § 17.1002(a)-(h) (2014). 

The remaining issues in the present case are the following: (1) whether on December 12, 2012, the medical emergency had ended, with stabilization of the Veteran's condition, such that he could have been transferred from Orlando Regional Medical to a VA facility for continuation of treatment; and (2) if the Veteran was stable, whether Orlando Regional Medical made and documented reasonable attempts to request transfer of the Veteran to a VA facility, but the transfer of the Veteran was not accepted by the VA facility.  See 38 U.S.C.A. § 1725(f)(1)(C); 38 C.F.R. §§ 17.1001(d), 17.1005(b), (c).  

Upon review of the evidence, the Board finds that the requirements for payment or reimbursement for unauthorized emergency medical treatment on December 12, 2012 at Orlando Regional Medical under 38 U.S.C.A. § 1725 are met.  In this regard, the totality of the circumstances demonstrates that the Veteran's condition had not stabilized until his discharge on December 12, 2012.  

As an initial matter, the Veteran's hospitalization took place for less than 48 hours, he was admitted on December 10, 2012 at 4:09PM and was discharged and was discharged on December 12, 2012, at proximately 2:30PM.  As such, the primary reason for the denial of the claim in March and August 2013 - that the VAMC in Orlando, FL was only able to pay for 48 hours of observation, is flawed and such payment is clearly authorized.  

As to stability, clinical notes from December 12, 2012, reflect that the Veteran was not merely being observed on that day, he was still undergoing testing, was still being seen and evaluated by doctors, and was still taking medication on that date.  As a practical matter, had qualified medical personnel believed the Veteran had stabilized prior to December 12, 2012, it would logically follow that he could have been discharged prior to that time.  In this regard, the Veteran does not have any medical expertise, and he was retained by a hospital for less than 48 hours by medical professionals who do have such expertise.  Based on this fact, it can be assumed that the private medical staff at Orlando Regional Medical did not discuss a transfer to a VA facility, although advised by the Veteran to do so, as they did not feel that the Veteran's medical condition was stable enough for any such transfer to actually occur.  Further, it is not indicated that the Veteran was recommended for transfer and subsequently refused.  The record demonstrates that he followed medical advice to remain in inpatient care until his discharge on December 12, 2012. 

Based on this evidence, the Board concludes that the Veteran was not in stable medical condition to potentially be transferred to VA care until his discharge from Orlando Regional Medical on December 12, 2012.  Accordingly, as noted above, all regulatory requirements have been met, and payment for medical expenses at Bethesda Memorial Hospital is warranted under the Millennium Health Care Act for care provided on December 12, 2012, and to this extent the claim is granted.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002. 


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses, incurred at Orlando Regional Medical on December 12, 2012, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


